Citation Nr: 1024273	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-00 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a right ear hearing 
loss disability.

2.  Entitlement to service connection for a left ear hearing 
loss disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied the Veteran's claims.

In a September 2009 Board decision, these claims were 
remanded for further evidentiary development.  The VA Appeals 
Management Center (AMC) continued the previous denial in a 
December 2009 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.


FINDINGS OF FACT

1.  The competent evidence does not support a finding that 
the Veteran has a current right ear hearing loss disability 
for VA compensation and pension purposes.

2.  The competent medical evidence does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed left ear hearing loss disability and his military 
service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

2.  A left ear hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a service connection for a 
bilateral hearing loss disability.  In the interest of 
clarity, the Board will discuss certain preliminary matters. 
The issues on appeal will then be analyzed and a decision 
rendered.
 
Stegall Concerns

In September 2009, the Board remanded these claims and 
ordered the RO to schedule the Veteran for an examination to 
determine whether he had a currently diagnosed bilateral 
hearing loss disability under 38 C.F.R. § 3.385 (2009), and 
if so, determine the etiology of his bilateral hearing loss 
disability and render a medical nexus opinion.  The VA 
examiner was specifically requested to comment on the 
relevance, if any, of upward puretone threshold shift between 
the audiometry at the Veteran's July 1971 service entrance 
examination and July 1975 separation examination.  The claims 
were then to be readjudciated.

Pursuant to the Board's remand instructions, a VA examination 
was performed in November 2009.  As will be discussed in 
detail below, the VA examiner commented on the upward shift 
between the audiometry at the Veteran's July 1971 entrance 
examination and July 1975 separation examination.  The claims 
were readjudicated via the December 2009 SSOC.  Accordingly, 
the Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to 
include notice with respect to the effective-date element of 
the claim, by a letter mailed in January 2007, prior to the 
initial adjudication of his claims.  In short, the record 
indicates the Veteran received appropriate notice pursuant to 
the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, and VA treatment records.  

Additionally, the Veteran was afforded VA examinations in 
March 2007 and November 2009 by two different audiologists.  
The VA examination reports reflect that the examiners 
interviewed and examined the Veteran, reviewed his past 
medical history, reviewed his claims folder, documented his 
current medical conditions, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA 
examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v.  Nicholson, 21 
Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of an attorney.  In his January 
2008 substantive appeal [VA Form 9], he declined the option 
of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.




Right ear hearing loss Disability

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

For certain chronic disorders, including sensorineural 
hearing loss disability, service connection may be presumed 
to have been incurred in service if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§  1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels), over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000. or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009). 

Analysis

The Veteran is claiming entitlement to service connection for 
a right ear hearing loss disability, which he contends is due 
to his military service.  See, e.g., the Veteran's notice of 
disagreement dated August 2007.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the competent medical 
evidence of record does not demonstrate that the Veteran is 
currently diagnosed with a right ear hearing loss disability.  

The only competent medical evidence of record documenting 
audiological findings as to the Veteran's claimed right ear 
hearing loss disability claim are the reports of the March 
2007 and November 2009 VA examiners.  

Specifically, the March 2007 VA examination report indicates 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
30

Speech discrimination score at that time was 94 percent in 
the right ear.  The VA examiner reported normal hearing from 
250-3000 Hz with a mid to severe sensorineural hearing loss 
from 4000-8000 Hz.  

Similarly, the November 2009 VA examination report indicates 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
35

Speech discrimination score at that time was 96 percent in 
the right ear.  The VA examiner reported that the puretone 
audiometry in the Veteran's right ear was normal for VA 
rating purposes.  As such, she declined to diagnose the 
Veteran with a right ear hearing loss disability.  Her 
rationale was based on audiological testing of the Veteran's 
right ear. 

The March 2007 and November 2009 VA examinations appear to 
have been based upon thorough review of the record and 
thoughtful analysis of the Veteran's entire history.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"].

As discussed above, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2009).  The competent medical evidence 
of record, to include the March 2007 and November 2009 VA 
examination reports, therefore does not demonstrate that 
these criteria have been met with respect to the Veteran's 
claimed right ear hearing loss disability.  Neither 
examination report includes threshold findings (from 500 - 
4000 Hertz) exceeding 40 dB in either ear and the Veteran's 
puretone thresholds did not average 26 dB or more over any 
three frequencies (from 500 - 4000 Hertz).  Likewise, speech 
recognition scores were not less that 94 percent in either 
examination.  Based on these findings, the Board concludes 
that the medical evidence of record does not demonstrate that 
the Veteran has a current right ear hearing loss disability 
for VA rating purposes.   
  
The Board recognizes that the Veteran has complained of 
hearing loss and tinnitus in his right ear.  See, e.g., the 
Veteran's notice of disagreement dated in August 2007.  
Furthermore, his audiometric findings suggest that he has 
some hearing impairment in his right ear.  However, the level 
of his right ear hearing impairment does not satisfy the 
regulation criteria for establishing a hearing loss 
disability for VA purposes.  

To the extent that that the Veteran or his representative is 
contending that he has a right ear hearing loss disability, 
neither is competent to comment on medical matters such as 
diagnosis of a current disability consistent with 38 C.F.R. 
§ 3.385.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran and his representative 
in support of his own claim are not competent medical 
evidence and do not serve to establish a current diagnosis of 
a right ear hearing loss disability.  

The Veteran has been accorded ample opportunity to present 
competent evidence in support of his claim of a right ear 
hearing loss disability.  He has failed to do so.  See 
38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Because the competent evidence of record does not 
substantiate a current diagnosis of a right ear hearing loss 
disability, the first Hickson element is not met, and service 
connection is not warranted on that basis.  See Degmetich v. 
Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].
In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a right ear hearing loss disability.  The benefit sought on 
appeal is accordingly denied.  

Left ear hearing loss disability

The law and regulations generally pertaining to service 
connection for hearing loss disability claims have been set 
forth above and will not be repeated.

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

The Veteran is claiming entitlement to service connection for 
a left ear hearing loss disability, which he contends is due 
to his military service.  See, e.g., the Veteran's notice of 
disagreement dated August 2007.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran 
is currently diagnosed with a left ear hearing loss 
disability, as is evidenced by a reports of the March 2007 
and November 2009 VA audiological examinations.  Puretone 
threshold during the November 2009 examination were in excess 
of 40 dB at all levels recorded and speech recognition was 42 
percent.  Accordingly, the Veteran met the regulation 
criteria for a left ear hearing disability under 38 C.F.R. 
§ 3.385.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address 
disease and injury separately.

Concerning in-service disease, service treatment records show 
complaints of an acute otitis externa in October 1974.  
However, a review of the Veteran's service treatment records 
reveals no evidence of a left ear hearing loss disability.  
However, the Board notes that there was some puretone 
threshold shift between the audiometry at service entrance 
and at service separation.  

Specifically, pure tone thresholds, in decibels, were as 
follows for the July 1971 entrance examination:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
20
15

Pure tone thresholds, in decibels, were as follows for the 
July 1975 separation examination:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
X
20

With respect to the upward threshold shift, the November 2009 
VA examiner reported the following: "Hearing was well within 
normal limits at [m]ilitary [s]eparation, in looking at the 
frequencies typically associated with noise indicated hearing 
loss, there was no significant threshold shift greater than 
what would be expected from typical hearing progression and 
test/retest reliability."  As such, the VA examiner 
indicated that although the Veteran experienced an upward 
threshold shift between the July 1971 entrance examination 
and July 1975 separation examination, the shift was not 
significant because the Veteran's hearing was within normal 
limits at the time of separation, and the examination results 
revealed typical hearing progression and reliability of 
audiological testing.

Additionally, the record does not reflect medical evidence 
showing any manifestations of hearing loss disability during 
the one-year presumptive period after the Veteran's 
separation from service.  On the contrary, the record does 
not reflect any audiometric readings prior to March 2007 
(more than 30 years after his separation from active service) 
that are consistent with a hearing loss disability.  
Accordingly, Hickson element (2) is not met with respect to 
disease.

With respect to in-service injury, the Veteran reported 
exposure to noise from flightline noise, turboprops, jet 
engines, and helicopters.  See the November 2009 VA 
audiological examination report.  During the adjudication of 
a previous claim [which is not on appeal before the Board], 
the RO concluded that the Veteran did in fact experience in-
service noise exposure based on the Veteran's military 
occupational specialty as an aircraft mechanic and repairman.  
For the purposes of this decision, the Board will also assume 
that the Veteran experienced noise exposure during service.  
This is sufficient to satisfy Hickson element (2), in-service 
injury.

Turning to crucial Hickson element (3), medical nexus, the 
competent evidence demonstrates that the Veteran's currently 
diagnosed left ear hearing loss disability is unrelated to 
his in-service noise exposure.  The only competent medical 
opinions of record concerning the issue of medical nexus are 
the reports of the March 2007 and November 2009 VA 
audiological examiners.  

Although the March 2007 VA examiner noted that the Veteran's 
current left ear hearing loss disability is consistent with a 
history of noise exposure, he additionally noted that the 
Veteran's hearing was within normal limits at the time of 
separation and concluded that "i[t] is not likely that [the 
Veteran's] hearing loss is related to his military service."  
The audiologist's rationale for his conclusion was based on 
his clinical experience and expertise as a licensed 
audiologist as well as a review of the Veteran's service 
treatment records.  He indicated that although continuous 
exposure to loud noise or impulse sounds can cause a 
temporary threshold shift in hearing and/or damage the 
structure of the inner ear, a normal audiogram subsequent to 
the noise exposure verifies that the Veteran's hearing had 
recovered without permanent loss.     

The November 2009 VA examiner similarly concluded that "[i]t 
is not likely that [the Veteran's] current hearing loss is 
related to [m]ilitary noise exposure, as hearing was normal 
at [m]ilitary [s]eparation."  The examiner's rationale for 
her conclusion was also based on her clinical experience and 
expertise as a licensed audiologist as well as a review of 
the Veteran's service treatment records.  She likewise 
indicated that although continuous exposure to loud noise or 
impulse sounds can cause a temporary threshold shift in 
hearing and/or damage the structure of the inner ear, a 
normal audiogram subsequent to the noise exposure verifies 
that the Veteran's hearing had recovered without permanent 
loss.  The examiner went further explain that the Veteran's 
threshold shifts contained in the service treatment records 
were not significant and were consistent with what be 
expecting from typical hearing progression and 
testing/retesting reliability.  

As noted above, the March 2007 and November 2009 VA 
audiological examination reports appear to have been based 
upon thorough review of the record, thorough examination of 
the Veteran, and thoughtful analysis of the Veteran's entire 
history.  See Bloom, supra.  Additionally, the March 2007 and 
November 2007 VA examiners' opinions appear to be consistent 
with the Veteran's medical history, which is absent any 
symptomatology of a left ear hearing loss disability for 
several years after service.  Further, in rendering their 
opinions, the VA examiners specifically considered the exit 
service examination which was within normal limits, and the 
2009 examiner determined that the in-service exposure to 
noise did not constitute a significant shift.   

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including 
difficulties with his hearing, has presented no clinical 
evidence or medical opinion that would establish a link 
between his currently diagnosed left ear hearing loss 
disability and his in-service noise exposure.  In the absence 
of evidence indicating that the Veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current hearing loss disability 
to be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the statements offered by the Veteran 
in support of his own claim are not competent to establish a 
nexus between his current left ear hearing loss disability 
and his active military service.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  Although the Veteran stated that he has had 
hearing loss disability in his left ear since his period of 
military service, the first postservice evidence of complaint 
of, or treatment for, a left ear hearing loss disability is 
dated in November 2006, when the Veteran filed his claim for 
VA benefits.  This was more than thirty years after the 
Veteran left service in August 1975.  While the Veteran is 
competent to report difficulty hearing over the years since 
service, the Board notes that a hearing loss disability was 
not reported at the time of his service discharge.  The Board 
finds that his current statements regarding a continuity of 
hearing loss in the left ear since service are not credible.  
In this regard, his contemporaneous service treatment records 
contradict any current assertion that his current difficulty 
hearing was manifested during service.  The Veteran reported 
no problems with current or past hearing loss during a 
September 1972 flight physical or July 1975 service 
separation examination.  Furthermore, none of the 
audiological examinations recorded during service are 
indicative of a left ear hearing loss for VA purposes.  There 
is no competent medical evidence that the Veteran complained 
of or was treated for a left ear hearing loss disability for 
many years after his separation from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  Therefore, 
continuity of symptomatology after service is not 
demonstrated. 

Accordingly, Hickson element (3) is not met, and the 
Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a left ear hearing loss disability.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for a right ear hearing 
loss disability is denied.

Entitlement to service connection for a left ear hearing loss 
disability is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


